
	

115 SRES 535 IS: Reaffirming the United States commitment to the North Atlantic Treaty Organization.
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 535
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2018
			Mr. Durbin (for himself, Mr. Kaine, Mr. Cardin, Mr. Van Hollen, Mrs. Feinstein, Mr. Brown, Mr. Merkley, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Reaffirming the United States commitment to the North Atlantic Treaty Organization.
	
	
 Whereas the United States, Canada, Belgium, Denmark, France, Iceland, Italy, Luxemburg, the Netherlands, Norway, Portugal, and the United Kingdom in 1949 signed the North Atlantic Treaty, which led to the foundation of the North Atlantic Treaty Organization (NATO);
 Whereas NATO was created to deter Soviet expansionism, promote international peace, stability, and security, and prevent the reemergence of nationalist militarism in Europe through a strong North American presence and a closer trans-Atlantic alliance;
 Whereas, since the formation of NATO, the alliance has expanded to 29 members, with others still aspiring to join;
 Whereas NATO is a vital component of the United States-led post-World War II international order that has made the world safer and more prosperous;
 Whereas the aid and security umbrella the United States provided through NATO after World War II helped restore political stability and enabled an economic resurgence in Western Europe;
 Whereas, during the Cold War, NATO helped unify the Western alliance and successfully deter Soviet threats;
 Whereas NATO conducted its first major crisis response operation in Bosnia and Herzegovina, resulting in the Dayton Peace Accords and facilitating the country’s reconstruction in the wake of the 1992–1995 war;
 Whereas NATO contributed to the cessation of the 1998–1999 Kosovo conflict through security, stabilization, and humanitarian efforts;
 Whereas NATO has served as an essential element of United States national security and a deterrent against external threats for 69 years;
 Whereas Article 5 of the North Atlantic Treaty is an integral part of NATO and states that [t]he Parties agree that an armed attack against one or more of them in Europe or North America shall be considered an attack against them all;
 Whereas the first and only time to date NATO invoked Article 5 was less than 24 hours after the terrorist attacks against the United States on September 11, 2001;
 Whereas NATO allies and partners, including NATO aspirant countries Bosnia and Herzegovina, Georgia, Macedonia, and Ukraine, joined in assuring the security of the United States and the international community by serving alongside United States forces in Afghanistan since 2001;
 Whereas more than 1,100 NATO ally and partner military personnel in Afghanistan have lost their lives, and thousands have been injured in service to the collective defense guarantee of NATO;
 Whereas multiple NATO members participated in the coalition against ISIS by providing either military or humanitarian assistance;
 Whereas, in the face of a burgeoning vacuum in global leadership, Russia is aggressively testing Western democracies, including through ongoing malicious cyber war capabilities;
 Whereas Russia continues to challenge NATO, including by— (1)deploying cruise missiles, violating the Intermediate-Range Nuclear Forces treaty;
 (2)executing a suspected poisonous gas attack against Sergei Skripal and his daughter Yulia within the borders of the United Kingdom;
 (3)occupying with military forces the sovereign territory of the European nations of Ukraine, Georgia, and Moldova;
 (4)waging cyberattacks against the United States and Europe, especially the Baltics, in an effort to undermine democracy and defraud national elections;
 (5)conducting the largest iteration ever of the Zapad, an annual military exercise, in Belarus with an estimated 60,000 to 70,000 troops in an excessive show of military force close to NATO borders and in violation of the 2011 Vienna Document;
 (6)forcing Latvia, a NATO member, to close down its commercial airspace due to ongoing Russian military drills in the Baltic Sea;
 (7)flying two Russian bombers within 30 miles of United Kingdom airspace; and (8)flying Russian aircraft more than 110 times above or near the Baltic Sea in a marked increase since its annexation of Crimea, including flying a Russian jet within five feet of a United States reconnaissance plane flying in international airspace;
 Whereas the Government of Russia has continuously propped up President of Syria Bashar al-Assad and supported atrocities in Syria, including the use of violence and illegal chemical weapons against civilians, resulting in the deaths of more than 400,000 Syrians and the displacement of 10,000,000 others during Syria’s seven-year civil war;
 Whereas the displacement of millions of Syrians has contributed to the worst migrant and refugee crisis since World War II, with many Syrian refugees undertaking perilous journeys to escape war and resettle in territories of NATO allies;
 Whereas, during the presidency of Barack Obama, NATO deployed greater resources and personnel to its eastern members in response to and to deter further Russian aggression;
 Whereas President Donald J. Trump has caused disquieting fissures in the trans-Atlantic alliance, undermining faith in institutions and policies that comprise the post-World War II international order;
 Whereas President Trump’s wavering and inconsistent statements about NATO have resulted in alliance members questioning the commitment of the United States to the alliance rather than focusing on the multitude of threats NATO faces on both sides of the Atlantic;
 Whereas, during the campaign for the United States presidency, then-candidate Trump repeatedly referred to the NATO alliance as obsolete;
 Whereas candidate Trump on July 20, 2016, also said if Russia attacked Baltic NATO members, he would only offer support—a key tenet of the NATO charter—after reviewing if those nations had fulfilled their obligations to us;
 Whereas, the next day, John Bolton said of the jarring comment, I hope that Donald Trump retracts it.; Whereas President Trump subverted allied interests and flouted intelligence norms by reportedly revealing highly classified information to Russian Foreign Minister Sergei Lavrov and Ambassador Sergey Kislyak on May 10, 2017, in the Oval Office of the White House;
 Whereas, during the 2017 NATO summit, President Trump alarmed allies by failing to commit publicly to honoring Article 5 if a United States ally is attacked;
 Whereas President Trump’s misguided withdrawal from the Paris Climate Agreement puts the United States at odds with every other country on earth and ignores the climate change-related national security risks highlighted in a 2017 NATO report;
 Whereas President Trump imposed unilateral import tariffs on European steel and aluminum, further straining trans-Atlantic trade relations while possibly placing the United States in violation of World Trade Organization rules;
 Whereas President Trump has acted antithetically to the NATO alliance by seemingly ignoring and dismissing malign Russian actions against the United States and its allies;
 Whereas the United States, the United Kingdom, France, Russia, China, Germany, and Iran finalized the Joint Comprehensive Plan of Action (JCPOA) on July 14, 2015, to end Iran’s nuclear weapons program;
 Whereas Chairman of the Joint Chiefs of Staff Joseph Dunford stated on September 26, 2017, that the United States intelligence community assessment was that Iran was in compliance with the agreement;
 Whereas Secretary of Defense James Mattis stated, under oath before Congress on October 3, 2017, that the JCPOA is in America’s national security interest and the United States should consider remaining party to the agreement;
 Whereas the head of United States Central Command, Joseph Votel, stated on March 13, 2018, that the JCPOA addresses one of the principal threats we face from Iran and it is in America’s best interest to remain a party to the agreement;
 Whereas the then-Central Intelligence Agency Director and Secretary of State nominee Mike Pompeo stated on April 12, 2018, that there was no evidence of Iranian noncompliance with the agreement;
 Whereas, despite these statements, overwhelming evidence, and the appeals from several NATO allies, President Trump reinstated sanctions on the Government of Iran and unilaterally withdrew the United States from the JCPOA on May 8, 2018;
 Whereas the ill-advised withdrawal of the United States from the JCPOA and ensuing threats of related sanctions against its NATO allies immediately sowed further discord in the trans-Atlantic relationship and created an exploitable crack in the armor of the greatest military alliance in the world by eroding the trust of NATO member countries in the United States;
 Whereas the leaders of France, Germany, and the United Kingdom issued a joint statement on May 8, 2018, expressing regret about the United States decision, further damaging the alliance and plunging the global order into crisis;
 Whereas European Council President Donald Tusk on May 16, 2018, rebuked President Trump for deteriorating relations between the United States and European allies, stating the European Union is no longer under any illusions that the United States is a trustworthy friend;
 Whereas hostile nations will seek to exploit the strained relationship between the United States and its NATO allies, specifically bolstering Russia’s multifaceted strategy of fraying the relationships between NATO allies for its own benefit; and
 Whereas alliance leaders will come together July 11–12, 2018, in Brussels for a summit to further strengthen trans-Atlantic unity and delineate strategies to respond to evolving Russian threats: Now, therefore, be it
	
 That the Senate— (1)reaffirms the long-standing and steadfast commitment of the United States to the NATO alliance, including Article V of the North Atlantic Treaty;
 (2)recognizes that NATO continues to meet emerging and contemporary threats to the United States and its allies, and serves as a critical deterrent to Russia’s destabilizing activities, including through innovation such as the creation of a Cyber Operations Center and collective action such as the Enhanced Forward Presence mission;
 (3)encourages the United States Government to accept the recommendation of our NATO allies to combat jointly Russian cyber warfare;
 (4)honors the men and women who have served under NATO and promoted peace, security, and international cooperation since 1949;
 (5)encourages Congress to promote the NATO alliance and trans-Atlantic ties whenever possible; (6) urges President Trump to unequivocally and definitively reaffirm the United States commitment to the trans-Atlantic alliance and to counter Russian aggression, especially at the July NATO summit in Brussels; and
 (7)reaffirms the critical importance and security mission of NATO to the United States, its allies, and the trans-Atlantic partnership.
			
